Title: David Higginbotham to Thomas Jefferson, 8 April 1817
From: Higginbotham, David
To: Jefferson, Thomas


          
            Dear Sir
            Morven 8th April 1817.
          
          I now enclose you a copy of the morgage, and to mr Short, from which you can be so good as to draw the deed of release from mr Short to me and at same time enclose it to him for him to do the needful and return to you, to be recorded in Court, I am raily sorry to give you so much trouble about this business
          
            I am Dear Sir Your mo ob St
            David Higginbotham
          
        